DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 February 2022 is hereby acknowledged. Claims 13-15, 18-21, 25-27, and 30-32 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3 February 2022. In particular, claim 13 has been amended to include the type of epoxy, polyester, and amounts thereof. For this reason, the present action is properly made final.

Terminal Disclaimer
The terminal disclaimer filed on 3 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing on US App. 16/027,695 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claims 13-15, 18-21, 25-27, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0079638 (“Matsushima”) in view of US 2016/0096951 (“Laufer”).
As to claims 13-15, 18-21, and 25-27, Matsushima teaches a polybutylene terephthalate composition having 100 parts of PBT, 0.1 to 5 parts by weight of epoxy compound, and 0.05 to 1 parts by weight of aromatic carbodiimide compound (abstract). 

Matsushima teaches carbodiimide is a preferably a polymeric aromatic carbodiimide (para. 0016). While the polymeric formula (I) is not explicitly taught by Matsushima, Laufer teaches polycarbodiimides 

    PNG
    media_image1.png
    98
    296
    media_image1.png
    Greyscale

of formula (I) (para. 0006), where R is –NHCONHR’, -NHCONR’R”, or –NHCOOR”’, R1, R2, and R3 are methyl or ethyl, where each benzene ring has only one methyl group, and n is preferably 1 to 10 (paras. 0007-0009), which meets the definition of recited formula (I) where R2 are alkyl substituted arylenes, and R1 are the –NHCONHR3, -NHCONR3R4 or –NHCOOR5, where Laufer defines preferable alkyl, cycloalkyl, aryl, or aralkyl groups for R’, R”, and R’” overlapping the recited chain lengths for groups R3, R4, and R5 (para. 0007), and where the chain length ranges from 2 to 11 (para. 0009, teaching n from 1 to 10, which maps onto m from 2 to 11), which is within the recited range for m of claim 13, and which encompasses the ranges of claims 14 and 15. The aforementioned formula of Laufer also meets the definition of formula (II) of claims 19-21, where the R, R’ and R” groups meet the definition of recited groups R1, R3, R4, and the definition of R5 as require by claims 19-21 the R1 to R3 groups meet the recited definition for R6-R8 and R6-R8, and n is 1 to 10. Further, Laufer teaches the preferred R’” substituents recited for R5 in claim 19 (Laufer, paras. 0006-0009).
Laufer teaches the aforementioned polycarbodiimdes have high thermal stability and are suitable for protection against hydrolysis of ester-based polymers. 

While Matsushima teaches the composition further includes 20 to 40 parts by weight of acrylic core shell polymer (abstract), the recited composition is still obvious over the art, because Matsushima teaches that the compositions may be prepared separately then mixed with other components of the composition (para. 0022), and as such, Matsushima contemplates intermediate compositions having the recited components, but not containing the acrylic core shell polymer.
It would therefore be obvious to a person of ordinary skill in the art to modify the composition of Matsushima, using the polymeric carbodiimides and epoxies in the recited ranges, further including carbodiimides of the recited structure and chain lengths of claims 14 and 15, and the structure of claims 19-21, as Laufer teaches that these polymeric carbodiimides provide high thermal stability and hydrolysis resistance for ester polymers.
	As to claim 30, Matsushima teaches admixing components of the composition (para. 0022). 
	As to claim 31, Matsushima teaches that admixing can be performed at 250 degrees C (para. 0025).	
	As to claim 32, Matsushima teaches admixing components of the composition (para. 0022), and teaches extrusion and injection molding (para. 0024).

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-15, 18-21, 25-27, and 30-32 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764